       Case 1:20-cv-03106-SMJ         ECF No. 18   filed 02/17/21   PageID.85 Page 1 of 1


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
1                                                                     EASTERN DISTRICT OF WASHINGTON




2
                                                                       Feb 17, 2021
                                                                           SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     DEV BHUMI COLD CHAIN PVT                      No. 1:20-cv-03106-SMJ
5    LTD, an Indian Company,
                                                   ORDER ADOPTING STIPULATED
6                              Plaintiff,          PROTECTIVE ORDER

7                 v.

8    YAKIMA FRESH LLC, a Washington
     Limited Liability Company,
9
                               Defendant.
10

11         IT IS HEREBY ORDERED: The parties’ Joint Motion for Protective

12   Order, ECF No. 17, is GRANTED. Under Federal Rule of Civil Procedure 26(c),

13   the parties’ [Stipulated and Proposed] Protective Order, ECF No. 17-1, is

14   APPROVED, ADOPTED, and INCORPORATED in this Order by reference.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 17th day of February 2021.

18

19                      SALVADOR MENDOZA, JR.
                        United States District Judge
20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER – 1
